Name: /* Commission Regulation No 243/67/EEC of 30 June 1967 limiting the quantities of cereals imported free of levy under inward processing arrangements for certain products processed from cereals */
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31967R0243RÃ ¨glement n ° 243/67/CEE de la Commission, du 30 juin 1967, limitant la quantitÃ © de cÃ ©rÃ ©ales importÃ ©es en franchise de prÃ ©lÃ ¨vement sous un rÃ ©gime de trafic de perfectionnement actif pour certains produits transformÃ ©s des cÃ ©rÃ ©ales Journal officiel n ° 137 du 30/06/1967 p. 2965 - 2966++++( 1 ) JO NO 133 DU 29.6.1967, P . 2797/67 . REGLEMENT NO 243/67/CEE DE LA COMMISSION DU 30 JUIN 1967 LIMITANT LA QUANTITE DE CEREALES IMPORTEES EN FRANCHISE DE PRELEVEMENT SOUS UN REGIME DE TRAFIC DE PERFECTIONNEMENT ACTIF POUR CERTAINS PRODUITS TRANSFORMES DES CEREALES LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE, VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE, VU LE REGLEMENT NO 191/67/CEE DU CONSEIL, DU 27 JUIN 1967, RELATIF AU REGIME D'IMPORTATION ET D'EXPORTATION DES PRODUITS TRANSFORMES A BASE DE CEREALES ( 1 ), ET NOTAMMENT SON ARTICLE 17 PARAGRAPHE 2, CONSIDERANT QUE, DANS LE CADRE DU REGIME DE TRAFIC DE PERFECTIONNEMENT ACTIF, L'ARTICLE 17 PARAGRAPHE 2 DU REGLEMENT NO 191/67/CEE PREVOIT LA POSSIBILITE DE DIMINUER LES QUANTITES DE MATIERES PREMIERES SERVANT A LA FABRICATION DES PRODUITS TRANSFORMES VISES AU PARAGRAPHE 1 DE CET ARTICLE QUI NE SONT SOUMISES AU PRELEVEMENT ; CONSIDERANT QU'IL CONVIENT D'APPLIQUER UNE TELLE DIMINUTION, NOTAMMENT DANS LE CAS OU L'IMPORTATION EN FRANCHISE DE PRELEVEMENT DE LA QUANTITE DE PRODUIT DE BASE SERVANT A LA FABRICATION D'UN PRODUIT TRANSFORME, RETENUE POUR LE CALCUL DE L'ELEMENT MOBILE, CONDUIRAIT A DES PERTURBATIONS SUR LE MARCHE DU FAIT DE LA POSSIBILITE DE FABRIQUER, EN UN MEME PROCESSUS DE TRANSFORMATION A PARTIR DU MEME PRODUIT DE BASE, PLUSIEURS PRODUITS TRANSFORMES ; CONSIDERANT, DES LORS, QUE POUR CERTAINS PRODUITS TRANSFORMES, IL CONVIENT DE LIMITER LA QUANTITE DE MATIERE PREMIERE IMPORTEE EN FRANCHISE, EN CALCULANT CETTE LIMITATION D'UNE FACON FORFAITAIRE, DE FACON A TENIR COMPTE DE LA VALEUR DES PRODUITS TRANSFORMES, AUTRES QUE LE PRODUIT PRINCIPAL, ISSUS DU MEME PROCESSUS DE TRANSFORMATION ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES, A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LA QUANTITE DE PRODUIT DE BASE QUI, DANS LE CADRE D'UN REGIME DE TRAFIC DE PERFECTIONNEMENT ACTIF, N'EST PAS SOUMISE AU PRELEVEMENT, EN VUE OU COMME CONSEQUENCE DE L'EXPORTATION DES PRODUITS TRANSFORMES A BASE DE CEREALES VISES AU TABLEAU FIGURANT A L'ANNEXE, NE PEUT EXCEDER, POUR 100 KILOGRAMMES DE PRODUIT TRANSFORME, LA QUANTITE FIXEE A LA COLONNE NO 3 DUDIT TABLEAU . ARTICLE 2 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE 1ER JUILLET 1967 . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET INDIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES, LE 30 JUIN 1967 . PAR LA COMMISSION LE PRESIDENT WALTER HALLSTEIN ANNEXE NO DU TARIF DOUANIER COMMUN 11.01 11.02 17.02 DESIGNATION DES MARCHANDISES ( SELON LA NUMEROTATION REPRISE A L'ANNEXE DU REGLEMENT NO 191/67/CEE FARINE D'AVOINE AYANT UNE TENEUR EN CENDRES RAPPORTEE A LA MATIERE SECHE INFERIEURE OU EGALE A 20 % EN POIDS ( C(III)(A )) GRAINS DE FROMENT PERLE ( A I ( B )) GRAINS DE SEIGLE PERLE ( A II ( B )) GRAINS PERLES : - DE FROMENT ( A I ( C )) - DE SEIGLE ( A II ( C )) - D'ORGE, AYANT UNE TENEUR EN CENDRES RAPPORTEE A LA MATIERE SECHE SUPERIEURE A 1 % EN POIDS ( A III B ( 3 ) ( AA )) - D'AVOINE ( A III B ( 3)(BB )) - DE MAIS ( A III B ( 3)(CC )) - DE MILLET ( A III B ( 3 ) ( EE )) - DE SORGHO OU DE DARI ( A III B ( 3 ) ( FF )) GLUCOSE ( DEXTROSE ) PRESENTE EN POUDRE CRISTALLINE BLANCHE MEME AGGLOMEREE ( B II ( A )) TOUT AUTRE GLUCOSE AINSI QUE LE SIROP DE GLUCOSE ( B II ( B )) QUANTITE DE PRODUIT DE BASE QUI N'EST PAS SOUMISE AU PRELEVEMENT 162 AVOINE 120 BLE TENDRE 120 SEIGLE 144 BLE TENDRE 144 SEIGLE 175 ORGE 144 AVOINE 144 AVOINE 144 MAIS 144 MILLET 144 SORGHO 189 MAIS 145 MAIS